Exhibit 10.46

 

NORTH AMERICAN HUMAN RESOURCES

POLICY MANUAL

 

Number: 4-05

Effective Date: 10/27/05

Replaces: 01/10/05

 

Subject: RELOCATION POLICY Authorized: Jeannette Liebman

 

Applied Materials offers relocation benefits to assist eligible exempt and
technical non-exempt college summer interns and co-ops, regular full-time
college hires, new hires and internal transferees, international new hires and
transferees on indefinite assignments, as defined below, (“employees”). All
relocation benefits must be administered through the Global Relocation
Department in order to comply with Internal Revenue Service (“IRS”) regulations.
For information regarding specific relocation benefits and specific tax
consequences associated therewith, please refer to your Human Resources
representative or the Global Relocation Department. The specific relocation
benefits for which an employee is eligible may vary according to the grade
level, new hire/transferee status, location, etc.

 

In order to be eligible, an employee (except for college interns and coops) must
meet the following IRS regulations.

 

1. Distance Test: The distance between the former residence and new place of
work must be 50 miles greater than the distance between the former residence and
former place of work.

 

2. 39 Week Test: The employee must be employed full-time for 39 weeks during a
twelve month period beginning when the employee arrives at the new work
location. If the company requests another move before the 39 weeks has
accumulated, the IRS will not disqualify excludable relocation expenses.

 

College hires must have a permanent address more than 50 miles from the Applied
Materials site to which they are assigned. If school is the employee’s permanent
address and it is within 50 miles of the Applied Materials site to which the
employee is assigned, no relocation benefits will be provided to the college
hire.

 

An employee is eligible for authorized relocation benefits for up to one year
from the start date and/or effective transfer date. Applied Materials reserves
the right to cancel or amend an employee’s eligibility for relocation benefits
at any time. Any extension of the one-year period referred to above may be
approved by the Human Resources Vice President alone, except that any extension
of the one-year period for an executive officer of Applied Materials must be
approved by the Human Resources and Compensation Committee of the Board of
Directors of Applied Materials. When an employee requests a transfer from one
location to another location, Applied Materials is not obligated to pay for
relocation costs associated with the move.



--------------------------------------------------------------------------------

Before any relocation benefits can begin or payments to the employee be
processed, the employee must sign the Relocation Cost Reimbursement Agreement
and submit it to the Global Relocation department. As set forth in the
Relocation Cost Reimbursement Agreement, if the employee voluntarily terminates
employment or is involuntarily terminated within 18 months of start
date/effective transfer date, the employee is required to reimburse Applied
Materials for relocation costs on a pro-rated basis. Where Applied Materials is
required to terminate employment for business or economic reasons or lack of
work, Applied Materials retains the discretion to dismiss this reimbursement
requirement. Due to the length of their assignment, co-ops and interns are not
required to sign and are not subject to the provisions of the Relocation Cost
Reimbursement Agreement.

 

Relocation assistance is limited to one member of a household where there is
more than one member employed by Applied Materials. Applied Materials will
relocate the employee, spouse/partner and dependent family members who currently
reside with the employee. Dependent family members are children up to the age of
18 or full-time dependent college students, pursuant to IRS regulations.

 

Transferred employees will be paid base salary while driving to the new
location. The IRS regulations require travel of 350 miles per day in order to be
reimbursed for enroute travel when driving to new location. Management may
permit the employee up to 2 paid days off from work for relocation needs such as
house/school selection and packing/unpacking of household goods. Approval for
time off is at Management discretion.

 

Where the Company provides temporary living arrangements, the employee will be
held responsible for any damages to the temporary accommodations incurred during
its occupancy.

 

In order to qualify for the Global Relocation Home Sale Programs and in
accordance with IRS regulations, the employee must consult with the Global
Relocation Department before listing the primary residence for sale or he/she
will not qualify for reimbursement of closing costs. These program benefits are
set forth under the relocation benefits matrices.

 

RELOCATION-ASSOCIATED TAX:

 

Each year Applied Materials will apply current IRS tax laws and definitions in
determining the taxable, excludable, and deductible relocation expenses. Only
taxable relocation expenses are eligible for tax assistance under this policy.
Reimbursed taxable relocation expenses that may be deducted on an employee’s tax
returns are not eligible for tax assistance.

 

Federal income tax laws, state laws and regulations require any amount paid to
the employee or paid on his/her behalf for moving expenses to be reported on the
employee’s W-2 form in the year it was paid. The Applied Materials Payroll
Department will deposit tax amounts directly with the appropriate tax agency.



--------------------------------------------------------------------------------

The tax rate utilized under this policy is limited to the federal supplemental
tax rate, new state supplemental tax rate, and FICA tax rate where applicable.

 

FICA taxes are paid only if the employee’s regular annualized base salary is
less than the maximum FICA taxable salary established by the Social Security
Administration and only to the extent additional tax liability is created due to
the relocation.

 

Due to the complexities of calculating taxes, the amount of tax assistance may
be more or less than the employee’s actual tax liability. The employee is
responsible for filing his or her own tax return. Information contained in this
policy should not be construed as tax advice. All tax questions should be
referred to a professional tax consultant. Applied Materials will not be
responsible for tax consultant fees.

 

For information regarding specific relocation benefits, please refer to your HR
representative or the Global Relocation Department.

 

DEFINITIONS:

 

Technical non-exempt positions are positions that require an associates degree
and higher or the equivalency. These positions do not include administrative
assistants, material coordinators or material analysts.

 

PROCEDURES:

 

Divisional HR will forward a copy of the completed and approved hiring forms
(eRecruit) for new hires and international hires or Employee Action Report (EAR)
for internal transfers with the cost estimate for the appropriate relocation
benefits to the Global Relocation Department. Approvals must follow the
Signature Authority guidelines in effect for eRecruit Offers or the EAR.

 

After the eRecruit hiring forms or EAR is approved, a relocation benefit letter
describing the approved benefits will be provided to the employee by Human
Resources along with the offer of employment. Letters with any policy exceptions
will be completed by Global Relocation and provided to HR.

 

The Global Relocation Department will administer all relocation benefits in
order to comply with the IRS guidelines. The Global Relocation Department cannot
administer relocation benefits for the employee without the proper approved
paperwork from Human Resources.

 

The employee is responsible for completing, obtaining signatures and submitting
all Relocation Expense Reports for reimbursements where receipts are required to
be submitted to the Global Relocation Department. Relocation expense reports
follow the



--------------------------------------------------------------------------------

Finance Signature Policy. The Global Relocation Department will submit all
reimbursements and direct bills to the North America Shared Service Center
(NASSC) for payment.

 

Any and all exceptions to the relocation benefits require the approval of a
Divisional VP/General Manager, HR Manager, Divisional Controller, Director of
Global Relocation Department. All exceptions in excess of $10,000 require the
additional approval of the Appointed Vice President, Global Compensation and
Benefits. Exceptions over $10,000 may also require the approval of the Human
Resources Vice President at the discretion of the Appointed Vice President,
Global Compensation and Benefits. Notwithstanding the foregoing, exceptions in
excess of $50,000 for executive officers shall require the approval of the Human
Resources and Compensation Committee of the Board of Directors of Applied
Materials in lieu of all other approvals required by this paragraph.